Citation Nr: 1046426	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-24 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a multiple joint disability 
of the pelvis, hips, knees, ankles, and feet, manifested by pain, 
asserted to be secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active military duty from September 1958 
and September 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the above-referenced 
RO.

Since the issuance of the supplemental statement of the case 
(SSOC) in January 2008, the Veteran has submitted a copy of an 
October 2009 rating decision granting service connection for 
shortening of the right leg.  Although no waiver was submitted in 
conjunction with this document, the Board's decision herein 
denying service connection for a multiple joint disability is 
based on the fact that there is no medical evidence of a current 
disability.  Thus, the additional evidence (e.g., the copy of the 
October 2009 rating action) is without any relevant or material 
bearing on the outcome of the issue currently on appeal and does 
not preclude a decision by the Board at this time.  38 C.F.R. 
§ 20.1304(c) (2010).  


FINDING OF FACT

Competent medical evidence does not show that at any time during 
the current appeal has the Veteran had a chronic multiple joint 
disability of the pelvis, hips, knees, ankles, and feet, 
manifested by pain.


CONCLUSION OF LAW

A chronic multiple joint disability of the pelvis, hips, knees, 
ankles, and feet, manifested by pain, is not shown to be due to, 
the result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310 
(2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Supreme Court) 
has recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due account 
of rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a July 2006 letter in the present appeal, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  The 
Board is also aware of the considerations of the Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman supra, regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or increased ratings are awarded.  Because in 
this case, however, the claim in question is being denied, such 
matters (as to the manner in which ratings and effective dates 
are assigned) have been rendered moot.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service and 
post-service treatment reports are of record, and the Veteran was 
afforded a VA examination in March 2007.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 2007 VA 
examination is more than adequate, as it reflects a full review 
of all medical evidence of record, is supported by sufficient 
detail, and refers to specific documents and medical history as 
well as the Veteran's service history to support the conclusions 
reached.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law And Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
 38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-
service connected disability is proximately due to or the result 
of a service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.   See Allen v. Brown, 
7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  
However, based upon the facts in this case, the regulatory change 
does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection, on a secondary basis, 
for multiple joint arthralgia involving the pelvis, hips, knees, 
ankles, and feet.  Specifically, he believes that he has a 
multiple joint disability manifested by pain, that is the result 
of the service-connected residuals of a fusion of his lumbar 
spine with radiculopathy.  

In this regard, the Board notes that service connection is 
currently in effect for residuals of fusion, lumbar spine, with 
radiculopathy, rated as 20 percent disabling, and for shortening 
of the right leg associated with the lumbar spine fusion, rated 
as noncompensably disabling.  The Veteran contends that he has 
developed chronic pain in multiple joints secondary to these 
service-connected disabilities.  He does not otherwise contend 
that the claimed multiple joint arthralgia began in service, or 
is directly related to his active service, nor is this shown by 
the record to be the case.  As the Veteran has limited his 
argument to principles of secondary service connection, the Board 
will proceed to consider this limited aspect of the Veteran's 
appeal.  

For informational purposes, the Board notes that service 
treatment records (STRs) fail to reveal any significant injury or 
complaints other than when the Veteran was treated for radiating 
hip pain beginning in March 1960.  At that time the examiner was 
unable to find anything, including on X-ray, to account for the 
symptoms, which were later attributed to pressure on the sciatic 
nerve.  The remaining STRs did not address any other generalized 
joint complaints and none were made.  At separation in September 
1962, the Veteran reported a history of intermittent soreness in 
the hip joints, but did not mention any other joint or 
abnormalities and none were noted.  

Relevant post-service clinical findings include a rheumatology 
consultation report in April 2005.  The Veteran's main concern 
was gait abnormality and difficulty with walking.  He complained 
of increased pain and limping with the right leg at the hip as 
well as pain in the left hip, both knees, and both ankles.  His 
history of lumbar spinal fusion with resultant minimal shortening 
of the right leg and ankylosing spondylitis were noted.  
Following examination of the Veteran, the examiner concluded 
that, because hip X-rays were normal, the Veteran's joint 
complaints likely represented referred pain from his lumbar 
spine.  

In November 2005, the Veteran underwent VA examination of his 
service-connected lumbar spine fusion.  He reported progressive 
problems with increasing radicular pain and stiffness in the 
lower extremities since his surgery in 1964.  In addition to 
radicular pain, the Veteran also complained of spasm and cramping 
in the both lower extremities with repetitive use of the back, 
such as in running or exercising.  The diagnosis was post-
operative lumbar spine fusion with radiculitis.  The examiner 
concluded the leg discomfort and the spasms were all related to 
his lumbar spine and did not represent a separate joint problem.  

Subsequent radiological findings of the hips, knees, and ankles 
were normal with the exception of a calcaneal spur on the left 
ankle.  

In March 2007, the Veteran underwent VA examination to determine 
the nature and extent of any musculoskeletal disorders and to 
obtain an opinion as to their etiology.  He complained of aching 
and pain in the pelvis with occasional joint pain in the hips, 
knees, ankles, and feet.  On examination, range of motion of the 
knees and ankles was full with only mild limitation of motion of 
the hips.  X-rays of the hips, knees, and ankles, were all normal 
with no evidence of arthritis in any of these joints.  The 
diagnosis was multiple joint arthralgia.  

The examiner concluded the Veteran's sacroiliac and pelvic pain 
was due to ankylosing spondylitis and not the service-connected 
back surgery.  He also concluded that there was no evidence of 
arthritis in the hips, knees, or ankles, which could be 
attributed to the Veteran's back disability.  Rather, the 
examiner believed that the Veteran's joint pain was unrelated and 
due to separate etiology.  This medical report provides an 
opinion consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

The crux of this particular claim for service connection hinges 
on whether the Veteran has a current disability that is causally 
related to a service-connected disability.  The Board finds that 
the medical evidence of record does not sufficiently establish 
the presence of a chronic disability manifested by multiple joint 
arthralgia.  Although the Veteran has complained of multiple 
joint pain for several years, there is simply no diagnosis of 
chronic, identifiable pathology to support his complaints.  The 
pain in the pelvis, hips, knees, ankles, and feet has resulted in 
no diagnosis other than arthralgia, which is merely defined as 
pain in a joint.  See Dorland's Illustrated Medical Dictionary, 
152 (31st ed. 2007).  

Significantly, the Court has held that a symptom, alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability.  Therefore, without 
a pathology to which the symptoms of joint pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed disability).  
Significantly, to clarify matters, a VA examination was conducted 
in March 2007 at which time no clinical disabilities involving 
the pelvis, hips, knees, ankles or feet were diagnosed. 

The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  While the evidence of record in the present appeal 
reflects post-service findings of a left calcaneal spur, based on 
X-rays taken of the left ankle joint in November 2005, the 
Veteran did not file his current service connection claim until 
June 2006.  Clearly, therefore, and of particular significance to 
the Board in this matter, is the fact that, at no time during the 
current appeal has a diagnosis of a chronic multiple joint 
disability been made.  Based on this evidentiary posture, service 
connection on a secondary basis cannot be awarded.  

In reaching this conclusion, the Board has not overlooked the 
Veteran's contentions; his statements to healthcare providers; or 
his written statements regarding his multiple joint problems.  As 
to his assertions that he developed multiple joint arthralgia as 
a result of his service-connected disabilities, the Board notes 
that he can attest to factual matters of which he had first-hand 
knowledge, e.g., joint pain.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a layperson, lacking in 
medical training and expertise, the Veteran is not competent to 
provide a diagnosis or to render an opinion as to the etiology of 
any joint pathology.  His contentions are not statements merely 
about symptomatology, but rather clearly fall within the realm of 
requiring medical expertise, which he simply does not have.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature).  

Moreover, the competent VA opinion in the record conclusively 
found no evidence of a diagnosed chronic disability related to 
the pelvis, hips, knees, ankles or feet that is etiologically or 
causally associated to a service-connected disability.  
Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the findings 
of the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

As such, a preponderance of the evidence is against the Veteran's 
secondary service connection claim.  There is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic multiple joint disability of the 
pelvis, hips, knees, ankles, and feet, manifested by pain, 
asserted to be secondary to a service-connected disability, is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


